DETAILED ACTION
Claims 1-21 are pending. 

Please update the claim status identifiers in a reply to this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, drawn to an artificial chimeric antigen receptor (CAR), comprising: a CD19 antigen-binding fragment, wherein the CD19 antigen-binding fragment is a single-chain variable fragment (scFv), and the scFv comprises a heavy chain variable domain, a light chain variable domain and a linker, wherein the heavy chain variable domain comprises a first amino acid sequence selected from SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12 or any combination thereof, and the light chain variable domain comprises a second amino acid sequence selected from SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11 or any combination thereof; a transmembrane domain comprising a transmembrane domain of CD28, IgG1, CD4, CD8α or any combination thereof; and a signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM), a co-stimulatory molecule (CM) or combination thereof.
Group 2, claim(s) 7-12, drawn to an  expression vector of artificial CAR, comprising: a CD19 antigen-binding fragment sequence comprising a nucleic acid sequence of a heavy chain variable domain, a light chain variable domain and a linker, wherein the nucleic acid sequence of the heavy chain variable domain selected from SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6 or any combination thereof and the nucleic acid sequence of the light chain variable domain selected from: SEQ ID NO: 1, SEQ ID NO: 3, SEQ ID NO: 5 or any combination thereof; a transmembrane domain sequence comprising a nucleic acid sequence of a transmembrane of CD28, IgG1, CD4, CD8α or any combination thereof; and a signaling domain sequence comprising a nucleic acid sequence of a ITAM sequence, a CM sequence or combination thereof.
Group 3, claim(s) 13-16, drawn to a pharmaceutical composition comprising a population of a modified cell, comprising: the artificial CAR as according to claim 1, the expression vector of artificial CAR as according to claim 7 or any combination thereof.
Group 4, claim(s) 17-21, drawn to a method for treating a mammal having a disease, a disorder or a condition associated with an elevated expression of CD19 antigen, comprising: (a) isolating a peripheral blood from a mammalian donor; (b) purifying a plurality of lymphocytes from the peripheral blood; (c) generating a pharmaceutical composition as according to claim 13 by the plurality of lymphocytes; (d) treating a mammalian recipient with a chemotherapeutic agent; and (e) administrating the pharmaceutical composition to the at mammalian recipient.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
heavy chain amino acid sequence (groups 1, 3, and 4)
light chain amino acid sequence (groups 1, 3, and 4)
type of transmembrane domain (groups 1-4)
Type of signal domain comprising ITAM OR CM (and identity of specific ITAM OR CM) (groups 1-4)
heavy chain nucleic acid sequence (groups 2-4)
light chain nucleic acid sequence (groups 2-4)
type of disease or disorder to be treated (group 4)

If Applicant elects Group 1, Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing the complete amino acid sequence i) heavy chain amino acid sequence, ii) light chain amino acid sequence, iii) identity of transmembrane domain, and iv) election of signal domain comprising ITAM or CM as well as the specific identity of the elected group.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 2 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing the complete amino acid sequence i) heavy chain nucleic acid sequence, ii) light chain nucleic acid sequence, iii) identity of transmembrane domain, and iv) election of signal domain comprising ITAM or CM as well as the specific identity of the elected group.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 3 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing the complete amino acid sequence i) heavy chain amino acid sequence, ii) light chain amino acid sequence, iii) identity of transmembrane domain, and iv) election of signal domain comprising ITAM or CM as well as the specific identity of the elected group; OR the nucleic acid groups as set forth in Group 2.
Second, Applicant should positively identify all claims that read upon the single, elected species.

If Applicant elects Group 4 Applicant should elect a single, fully-disclosed and unambiguous species by providing the following information:
First, Applicant should elect a single, fully defined and unambiguous species of the invention of Group I by providing the complete amino acid sequence i) heavy chain amino acid sequence, ii) light chain amino acid sequence, iii) identity of transmembrane domain, iv) election of signal domain comprising ITAM or CM as well as the specific identity of the elected group, and v) identity of disease or disorder to be treated; OR the nucleic acid groups as set forth in Group 2.
Second, Applicant should positively identify all claims that read upon the single, elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of a CD19 antibody comprising a heavy chain variable domain and delight chain variable domain, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of Shengwu (CN 105829536- cited in IDS filed 6/18/2020) and Mankin et al. (WO 2011/028832- cited in IDS filed 6/18/2020).
	Shengwu discloses a recombined chimeric antigen receptor with a photoinduction element. The chimeric antigen receptor comprises an antigen combining area, a transmembrane structure area, a co-stimulatory signal transduction area and T cell signal transduction area functional structure domains, wherein the tumor antigen is selected from the group consisting of CD19, CD20, CD22, CD23, etc. The co-stimulatory signal-conducting region is selected from the group consisting of CD27, CD28, 4-1BB, CD134, CD30, and so on. The T-cell intracellular signaling functional domain is selected from the group consisting of Fc epsilon RI gamma, ZAP70 or CD3 zeta protein. The transmembrane domain is selected from the group consisting of CD3, CD4, CD8 or CD28 protein molecules. The recombinant chimeric antigen receptor further comprises extracellular hinge region between the antigen-binding domain and transmembrane domain. Shengwu discloses a CAR comprising a CD19 antigen-binding scFv, a transmembrane domain of CD8, and a signaling domain comprising an ITAM of CD3 zeta and a co-stimulatory molecule of 4-1BB (claims 29-38).
	Mankin et al. disclose a CD19 antibody comprising the heavy chain variable domain with the amino acid sequence of SEQ ID No:2(100% identical to the SEQ ID No:8 of the present application), and the light chain variable domain with the amino acid sequence of SEQ ID No:1(100% identical to the SEQ ID No:7 of the present application).    
Accordingly, Groups 1-4 lack unity of invention in view of the prior art because they do not share a special technical feature that makes a contribution over the prior art.
The chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  Thus, there is a lack of unity of invention.
It is further noted that the pharmaceutical composition of group 3 includes elements not recited in groups 1 and 2, e.g., a population of a modified cells.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654